980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Syed Hassan AHMED, Defendant-Appellant.
No. 92-1091.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1992.

1
Before ALAN E. NORRIS and SILER, Circuit Judges, and EDGAR, District Judge.*

ORDER

2
Syed Hassan Ahmed appeals the district court's sentence of thirty-three months following his guilty plea.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1991, Ahmed was charged with conspiracy to launder monetary instruments.   Ahmed entered into a plea agreement which provided that any sentence of incarceration would not exceed thirty-three months.   The district court accepted the plea agreement and sentenced Ahmed to thirty-three months imprisonment.   Ahmed has filed a timely appeal.   On appeal, his counsel has filed a motion to withdraw and a brief in compliance with the procedure described in  Anders v. California, 386 U.S. 738 (1967).   Ahmed has submitted a response to his counsel's motion to withdraw.


4
Upon review, we conclude that the district court's findings of fact supporting its sentence are not clearly erroneous,  United States v. Garner, 940 F.2d 172, 174 (6th Cir.1991), and that it properly sentenced Ahmed under the sentencing guidelines.


5
Accordingly, this court grants counsel's motion to withdraw and affirms the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation